   Case: 1:18-cr-00035 Document #: 169 Filed: 02/25/20 Page 1 of 3 PageID #:1334




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                       )
UNITED STATES OF AMERICA                               )
                                                       )
                                                       )     No. 18 Cr. 35 (Tharp, J.)
              v.                                       )
                                                       )
JAMES VORLEY and CEDRIC CHANU,                         )
                                                       )
                             Defendants.               )
                                                       )

                           DEFENDANTS’ MOTION TO COMPEL
                            BRADY AND RULE 16 DISCOVERY

       Now come Defendants James Vorley and Cedric Chanu, by and through undersigned

counsel, and hereby respectfully move this Court to compel the production of documents and other

information concerning allegations of prosecutorial misconduct, including a fraud on this Court.

Defendants submit the accompanying memorandum of law in support of this motion.


Dated: February 25, 2020                    Respectfully submitted,

                                            /s/ Roger A. Burlingame
                                            Roger A. Burlingame
                                            Matthew L. Mazur (pro hac vice)
                                            Dechert LLP
                                            160 Queen Victoria Street
                                            London EC4V 4QQ
                                            United Kingdom
                                            Phone: +44 20 7184 7000
                                            Matthew.Mazur@dechert.com
                                            Roger.Burlingame@dechert.com
Case: 1:18-cr-00035 Document #: 169 Filed: 02/25/20 Page 2 of 3 PageID #:1335




                                   Christopher Burrichter
                                   Dechert LLP
                                   35 West Wacker Drive, Suite 3400
                                   Chicago IL 60601
                                   Telephone: (312) 646-5800
                                   Christopher.Burrichter@dechert.com

                                   Attorneys for James Vorley

                                   /s/ Michael G. McGovern
                                   Michael G. McGovern (pro hac vice)
                                   Helen Gugel (pro hac vice)
                                   Megan A. McEntee (pro hac vice)
                                   Ropes & Gray LLP
                                   1211 Avenue of the Americas
                                   New York, NY 10036
                                   Telephone: (212) 596-9000
                                   michael.mcgovern@ropesgray.com
                                   helen.gugel@ropesgray.com
                                   megan.mcentee@ropesgray.com

                                   Aaron M. Katz (pro hac vice)
                                   Ropes & Gray LLP
                                   800 Boylston Street
                                   Boston, MA 02199
                                   Telephone: (617) 951-7000
                                   aaron.katz@ropesgray.com

                                   Laura G. Hoey
                                   Ropes & Gray LLP
                                   191 North Wacker Drive
                                   Chicago, IL 60606
                                   Telephone: (312) 845-1318
                                   laura.hoey@ropesgray.com

                                   Attorneys for Cedric Chanu
   Case: 1:18-cr-00035 Document #: 169 Filed: 02/25/20 Page 3 of 3 PageID #:1336




                                CERTIFICATE OF SERVICE

       I, Roger Burlingame, do hereby certify that on February 25, 2020 a true and correct copy

of the foregoing was filed electronically and is available for viewing and downloading from the

Court’s EM/ECF system. Notice of this filing will be sent to all registered attorneys of record by

operation of the ECF System.



                                             /s/ Roger A. Burlingame
                                             Roger A. Burlingame
